Citation Nr: 0531085	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  99-23 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a higher initial evaluation for stress 
reactions of the bones of the lower extremities, to include 
the hips, pubis, femurs, knees, tibias, and ankles, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to October 
1997.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, that granted service 
connection for the disability now on appeal and assigned it a 
noncompensable (0 percent) evaluation effective from October 
24, 1997.  The veteran has appealed this initial disability 
rating.

This matter was previously before the Board in June 2004, at 
which time it determined that the claim needed to be remanded 
for the completion of additional development.  The Board is 
satisfied that, to the extent possible, all action requested 
on remand is now complete, such that it may proceed with a 
decision in this matter herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record establishes that 
the veteran's stress reactions of the bones of the lower 
extremities, to include the hips, pubis, femurs, knees, 
tibias, and ankles, are currently manifested only by 
objective findings of a full range of motion on clinical 
evaluation without swelling, spasm, or other satisfactory 
evidence of limitation of motion; the veteran's subjective 
complaints of record mainly concern the presence of 
intermittent pain in her lower extremities. 




CONCLUSION OF LAW

The criteria for the assignment of a higher initial 
evaluation for stress reactions of the bones of the lower 
extremities, to include the hips, pubis, femurs, knees, 
tibias, and ankles, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5013, 
5022 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, December 
2002 and July 2004 letters from VA to the veteran 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to a higher initial disability evaluation, and of 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate her claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence that the veteran was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in her possession that pertained to the claim.  


The Board acknowledges that these letters were provided to 
the veteran after the initial rating decision in this case, 
rather than prior to this decision.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  After the second of 
these notices was provided to the veteran, however, she was 
then afforded an opportunity to respond, and after 
accumulation of additional evidence, the RO, via the Appeals 
Management Center (AMC), subsequently reviewed the claim and 
issued a supplemental statement of the case in July 2005.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are VA and private 
treatment records identified and/or provided by the veteran.  
The Board is aware that there may be some more recent and 
still outstanding private treatment records from Mercy 
Hospital and Mercy Mayo, but after the Board remanded this 
matter in June 2004 in part so that the RO could attempt to 
retrieve such records for this claim, the veteran did not 
complete and return an appropriate authorization for the RO 
to do so (as requested in the July 2004 VCAA letter).  Thus, 
the Board finds that no further action need be undertaken to 
attempt to retrieve such records at this time.  38 C.F.R. 
§ 3.159(c)(1) (2005). 

Moreover, the record reflects that in December 1998 and 
September 1999, the veteran was afforded VA examination in 
order to address the medical question presented in this case.  
In August 2005, she testified that she did not attend VA 
examinations scheduled for December 2002, however, because 
she had moved and did not receive the mailed notice of 
examination.  Thus, pursuant to the Board's June 2004 remand, 
the veteran was then rescheduled for a new examination in 
February 2005.  While she did initially report for such 
examination and underwent X-ray testing for it, she then 
explained to the examiner that she believed that she had been 
scheduled for the wrong type of evaluation, and left the VA 
hospital without submitting to the scheduled evaluation.  The 
Board finds that this reason for the veteran's noncompliance 
is not the type of "good cause" contemplated under 
38 C.F.R. § 3.655 (2005) (regarding the consequences of a 
claimant's failure to report for VA examination).  In its 
June 2004 remand, the Board specifically prepared a list of 
inquiries for the VA examiner to address in his/her written 
report, including consideration of the effect of other 
currently diagnosed disorders involving the lower 
extremities, and as to whether the veteran may have been 
misdiagnosed initially.  The Board did not request a 
particular specialist, but rather indicated that the RO 
should use its expertise to select an appropriately qualified 
examiner (in this case, apparently an orthopedic physician).  
As such, because the veteran chose not to fully comply with 
her scheduled VA examination in February 2005, the Board is 
left with no choice but to evaluate this original claim only 
upon the evidence now of record.  38 C.F.R. § 3.655(a).  The 
Board further finds that, in light of this sequence of 
events, it would also not be appropriate to remand the claim 
at this time for the provision of a new VA examination with 
an appropriate specialist (as requested by the veteran's 
representative in October 2005).  

At this time, the veteran and her representative have not 
made the Board aware of any other outstanding evidence that 
needs to be obtained in order to fairly decide this claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained, and that the case is ready for appellate 
review.  

Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2005).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
her favor.  38 C.F.R. § 4.3 (2005).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for stress reactions of the 
bones of the lower extremities, to include the hips, pubis, 
femurs, knees, tibias, and ankles, and as such, the severity 
of her disability will be considered during the entire period 
from the initial assignment of the disability rating to the 
present, as well as the potential applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

When evaluating disabilities of the musculoskeletal system, 
it is also necessary to consider, with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).

Analysis of the Claim

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports, private medical records, 
and statements and argument provided by the veteran and her 
representative in support of the claim.  In reaching its 
decision herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now contained in the claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decisions, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

The veteran's service medical records indicate that on 
initial examination in March 1997, the veteran had no 
complaints and only normal clinical findings with respect to 
her lower extremities.  Shortly after beginning her basic 
training, however, she presented for treatment in April 1997 
with complaints of bilateral lower extremity pain, especially 
with regard to her legs and feet.  A bone scan performed 
later that month resulted in assessments of bilateral shin 
and thigh splints without evidence of a stress fracture, as 
well as mild stress reactions in the hips, pubic symphysis, 
and knees.  The veteran underwent another bone scan in June 
1997, which resulted in assessments of moderate symmetric 
stress reactions involving both ankles and feet with no 
evidence of a recent stress fracture, stable bilateral thigh 
and shin splints with a somewhat more prominent new focal 
stress reactions in the proximal tibias, and moderately 
severe stress reactions about the large joints of both lower 
extremities.  She was sent to physical therapy for nine 
weeks, during which she showed enough improvement to 
necessitate her return to basic training.  After two more 
weeks of basic training, however, she had a recurrence of her 
symptoms, and was unable to continue with her service duties.  
In August 1997, it was determined that she had failed 
conservative treatment, and she was referred to the Medical 
Evaluation Board (MEB) for consideration of chronic stress 
reactions.  

The MEB report, issued in September 1997, stated that the 
veteran had a five-month history of bilateral lower extremity 
pain extending from her hips to her feet, with the greatest 
symptoms at her knees.  Her current status was described as 
stable symptomatology that changed with activities and the 
weather, noted to include an inability to run, but with an 
improvement in her daily symptoms via the avoidance of 
running and impact activities.  She was noted to be able to 
ride a stationary bike and to walk on a stair master without 
aggravation of her symptoms.  On clinical evaluation of her 
lower extremities, there was a full range of motion for all 
tested joints, but with some complaints of tenderness and/or 
pain.  There was no sign of effusion.  The diagnosis was 
chronic refractory stress reactions of the bilateral lower 
extremities.  The veteran was ultimately referred to the 
Physical Evaluation Board, which then determined that she 
should be discharged from the service in light of this 
disability, effective in October 1997.  

In August 1998, on the veteran's behalf, a service 
representative filed an informal claim for service connection 
for chronic refractory stress reactions of the bilateral 
lower extremities.  The veteran filed her formal application 
in November 1998, requesting service connection for "pain 
from the hips to the feet."

The veteran underwent a VA general medical examination with 
claims file review in December 1998.  The veteran relayed 
that she had intermittent periods of pain tenderness, 
especially in her hips and knees.  She indicated that she may 
have noticed swelling in her knees on occasions, but stated 
that she had never observed redness or similar inflammatory 
changes.  She stated that when her symptoms were present, she 
had great difficulty with activities such as climbing stairs.  
On clinical evaluation, there were no noted deformities of 
the extremities or joints, and the veteran had a full and 
normal range of motion without any evidence of pain or 
discomfort in maneuvers.  There was no heat, swelling, 
redness, effusion, or crepitus in any joint.  The veteran did 
report some tenderness on palpation/pressure adjacent to her 
right knee and right iliac crest region.  The examiner 
reported that X-ray evaluation for the hips, knees, and lower 
legs was negative, with the exception of a noted probable 
healed fracture of the left proximal fibular shaft, without 
evidence of deformity.  The examiner's diagnosis was a 
history of multiple stress reactions of the bones of both 
lower extremities, either healed or healing, with minimal, if 
any, residuals or functional limitations.  

In a February 1999 rating decision, the RO awarded service 
connection for stress reactions of the bones of the bilateral 
lower extremities, involving the hips, pubis, femurs, knees, 
tibias, and ankles, at a noncompensable (0 percent) rating, 
effective from October 24, 1997.  The RO noted that because 
this disability did not have its own classification in VA's 
Schedule for Rating Disabilities (Rating Schedule), it would 
have to rate in accordance with a closely related disability 
that was so listed (i.e., osteoporosis or periostitis).  The 
RO indicated that because there was no objective evidence of 
painful or limited motion of any of the affected joints, in 
conjunction with normal X-ray evaluation, it could not assign 
a compensable evaluation at that time.  The veteran appealed 
this decision, and requested a higher initial evaluation in 
light of her pain.   

In September 1999, the veteran underwent a new VA examination 
with claims file review, conducted by an orthopedic 
specialist.  The report was issued in October 1999.  At the 
examination, the veteran complained of pain affecting most of 
her lower body, and she indicated that she had been told that 
she had osteoporosis, although she felt that it might be 
osteoarthritis.  On clinical evaluation, there was complete 
and painless motion about the hips, knees, ankles, feet, and 
toes (although evaluation of the low back revealed some 
abnormal findings).  There was no evidence of swelling, 
inflammation, or localized tenderness, except for some mild 
diffuse tenderness about the ankle malleoli, the lateral 
aspect of the left knee, and the iliac crest of the pelvis.  
There was a click with patellofemoral motion of the right 
knee, thought to be related to some mild chondromalacia.  
Muscles of the thigh and calf were of normal strength, with 
no sign of atrophy or tenderness.  The examiner reported that 
X-ray evaluation conducted in April 1999 and June 1999 was 
unremarkable regarding the pelvis, hips, and left knee, and 
that an October 1999 bone scan was normal.  He did note that 
low back X-rays showed spondylosis and spondylolisthesis, and 
noted that these problems were the likely cause of the 
veteran's primary discomfort in the low back and gluteal 
area.  His diagnoses were: no evidence of residuals of 
overuse or stress reactions sustained in 1997; and mild 
spondylolisthesis, L5on S1, with mechanical low back pain.  

The record also includes private treatment reports from Mercy 
Hospital dated from approximately October 1995 to December 
1999, as well as VA treatment reports dated from 
approximately November 1997 to December 2003.  Mercy Hospital 
records note that the veteran was in an automobile accident 
in late October 1995, when she sustained injuries to her 
right side, including her knee.  Additional records from this 
facility reflect complaints of lower extremity and low back 
pain, and also include an assessment of probable fibromyalgia 
syndrome with depression in November 1999.  A negative 
rheumatoid factor test was also recorded in December 1999.  
VA treatment records show complaints of pain in the lower 
extremities and back, and reflect additional diagnoses 
including osteoporosis and chronic pain by approximately 
August 1999, pelvic inflammatory disease by approximately 
March 2000, and fibromyalgia by approximately July 2001.  

Although the veteran left before the February 2005 VA 
examiner could conduct her evaluation, she did initially 
complete X-ray evaluation of her bilateral tibias and fibulas 
on that date.  The recorded impression was a negative study.

The veteran's most prevalent point of dispute in this case is 
that her disability should not be rated analogous to 
osteoporosis or periostitis, and that her disability is 
mischaracterized and/or misdiagnosed, and likely to be 
fibromyalgia instead, based upon a wide variety of current 
symptoms including chronic joint and muscle pain extending 
beyond her lower extremities (and to include her low back), 
as well as headaches and psychiatric problems.  The Board 
observes, however, that after the February 1999 award of 
service connection for the disability at issue, other service 
connection claims for fibromyalgia, a low back disorder, and 
a psychiatric disorder were denied in rating decisions issued 
in January 2000, April 2000, October 2001, and January 2003.  
Moreover, there is no indication of record to show that the 
veteran appealed any of those determinations.  

In addition, the Board specifically arranged in its June 2004 
remand for the veteran to be afforded a new and more 
comprehensive VA examination, so that another physician could 
contemplate the effect of her other noted symptomatology and 
disorders in relation to her service-connected lower 
extremity stress reactions, to include consideration of 
whether she was initially misdiagnosed.  As noted earlier, 
however, the veteran chose not to undergo this examination.  
Accordingly, the Board can do little more than evaluate the 
evidence now of record, mainly in conjunction with the rating 
criteria listed under currently-assigned diagnostic code(s) 
from the Rating Schedule (i.e., for evaluation of 
osteoporosis/periostitis).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5013, 5022 (2005).

Furthermore, in light of the aforementioned and unappealed RO 
denials of service connection for fibromyalgia, low back, and 
psychiatric disorders, along with the lack of any competent 
medical opinion of record that relates any such problems to 
the disability now at issue, the Board is somewhat limited in 
its consideration of all of other symptomatology (beyond 
lower extremity pain) now averred by the veteran as related 
to her service-connected disability.  In reaching this 
conclusion, the Board observes that although a veteran, as a 
layperson, can provide statements as to her complaints and 
observable symptoms, she cannot offer a diagnosis or provide 
a medical opinion as to the causation or etiology of her 
claimed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also 38 C.F.R. § 3.159(a)(1) (2005) 
(competent medical evidence means evidence that is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

The record indicates that the veteran is currently assigned a 
noncompensable (0 percent) evaluation for her service-
connected stress reactions of the bones of the lower 
extremities, including the hips, pubis, femurs, knees, 
tibias, and ankles, under 38 C.F.R. § 4.71a, Diagnostic Codes 
5013, 5022.  

Under either Diagnostic Code (DC) 5013 (for the evaluation of 
osteoporosis) or DC 5022 (for the evaluation of periostitis), 
38 C.F.R. § 4.71a directs that the disability be rated on 
limitation of motion of the affected parts as degenerative 
arthritis under DC 5003 (except for gout, which is to be 
rated as rheumatoid arthritis under DC 5002).  Under DC 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added under this 
diagnostic code.  Such limitation of motion, however, must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or other satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a.

In the absence of limitation of motion, DC 5003 further 
directs that ratings of either 10 or 20 percent may be 
assigned based upon the extent of joint involvement as shown 
by X-ray evaluation; however, it further specifies that these 
ratings are not available for disabilities listed under DC 
5013 to DC 5024.  Id.

Thus, the veteran will be entitled to a higher initial 
evaluation if there is satisfactory and objective evidence of 
record to show a compensable limitation of motion in her 
lower extremities under the applicable diagnostic codes for 
limitation of motion of the affected joints in the Rating 
Schedule.  As noted, the veteran's disability involves the 
bones of her bilateral lower extremities, and her award of 
service connection, per the RO, is said to specifically 
include the hips, pubis, femurs, knees, tibias, and ankles.  
Limitation of motion for these joints is also addressed in 
the Rating Schedule under 38 C.F.R. § 4.71a, at: DC 5250 
through DC 5255 (for the hips and thighs); DC 5256 through DC 
5263 (for the knees and legs); DC 5270 through 5274 (for the 
ankles); and at DC 5276 through DC 5284 (for the foot).  
38 C.F.R. § 4.71a.

In this case, however, as documented by the medical 
examination reports of record (the September 1997 MEB report, 
the December 1998 VA examination report, and the October 1999 
VA examination report), the veteran is not shown to have any 
limitation of motion on clinical evaluation of any of the 
joints involved in her service-connected disability.  
Instead, her clinical evaluations have consistently revealed 
a full and normal range of motion for these joints.  In 
addition, the Board observes that her stress reactions, as 
clinically present in service, were described as healed or 
almost healed by the time of her aforementioned VA 
examinations.  Moreover, there are little to no pertinent 
findings on X-ray evaluations of record.    And, while the 
Board has considered the veteran's pain complaints in 
relation to this disability and does not devalue them, the 
medical evidence of record does not demonstrate adequate 
objective confirmation of such pain as affecting her 
limitation of motion, e.g., via pertinent objective clinical 
findings such as muscle spasm or effusion, to a degree that 
would require the assignment of a higher (and compensable) 
initial evaluation for any involved joint at this time.  See 
38 C.F.R. §§  4.7, 4.40, 4.45, 4.59, 4.71a; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).          

Thus, in light of all of the above, the Board finds that the 
criteria for the assignment of a higher initial evaluation 
for the veteran's service-connected stress reactions of the 
bones of the lower extremities, to include the hips, pubis, 
femurs, knees, tibias, and ankles, are not satisfied by the 
competent and credible medical evidence of record.  As such, 
the Board must deny the appeal.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, including DC 5003, DC 5013, and DC 5022.

The Board has contemplated extraschedular evaluation, but 
finds that there has been no showing that this particular 
disability, on its own, has: (1) caused marked interference 
with employment beyond the interference contemplated in the 
currently assigned rating; (2) necessitated frequent periods 
of hospitalization; or (3) otherwise rendered impracticable 
the regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Lastly, the Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the veteran's claim, the evidence is not 
in a state of relative equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher initial evaluation for stress reactions of the bones 
of the lower extremities, to include the hips, pubis, femurs, 
knees, tibias, and ankles is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


